           Case 2:20-cv-01471-RAJ-MLP Document 48 Filed 04/15/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   INTEGRATIVE HEALTH INSTITUTE
     PLLC, et al.,
 9                                                       Case No. C20-1471-RAJ-MLP
                               Plaintiffs,
10                                                       MINUTE ORDER
            v.
11
     CHRISTINE SCHAFFNER, et al.,
12
                               Defendants.
13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          This matter is before the Court on Plaintiffs’ pending Motion for Preliminary Injunction

17   (“Plaintiffs’ Motion”), which became ripe for the Court’s consideration on March 19, 2021.

18   (Dkt. # 28.) Defendants’ response requested oral argument. (See dkt. # 32.) On April 14, 2021,

19   Plaintiffs’ counsel notified the Court’s courtroom deputy that Mr. Kimball is currently

20   unavailable for oral argument due to a medical emergency. Plaintiffs’ counsel requested that oral

21   argument on Plaintiffs’ Motion be scheduled in late May or early June.

22          Based on Mr. Kimball’s current unavailability for oral argument, the Clerk is directed to

23   re-note Plaintiff’s Motion (dkt. # 28) for the Court’s consideration on May 21, 2021.




     MINUTE ORDER - 1
          Case 2:20-cv-01471-RAJ-MLP Document 48 Filed 04/15/21 Page 2 of 2




 1        Dated this 15th day of April, 2021.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                By: /s/Tim Farrell
 4                                                  Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
